ACCEPTED
                                                                                                                                             12-14-00357-CV
                                                                                                                                 TWELFTH COURT OF APPEALS
                                                                                                                                              TYLER, TEXAS
                                                                                                                                       12/29/2014 4:35:48 PM
                                                                                                                                                CATHY LUSK
Appellate Docket Number: 12-14-00357-CV                                                                                                               CLERK

Appellate Case Style:         Pinecrest SNF, LLC d/b/a Pinecrest Nursing & Rehabilitation Center

                        Vs.   Tasco Bailey, Nathan Bailey, Carlie Bailey, Roy Bailey, Bill Bailey, James Bailey, Earl Bailey, Mary Dunlap
                              and Licille Martin as Heirs of Archie Bailey
                                                                                                                       FILED IN
Companion Case No.:                                                                                             12th COURT OF APPEALS
                                                                                                                     TYLER, TEXAS
                                                                                                                12/29/2014 4:35:48 PM
                                                                                                                     CATHY S. LUSK
                                                                                                                         Clerk
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)
                                              Appellate Court: 12th Court of Appeals
                                         (to be filed in the court of appeals upon perfection or appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attomey(s)

❑ Person       0 Organization (choose one)                                  0       Lead Attorney
Organization Name: Pinecrest SNF, LLC d/b/a Pinecrest Nursing               First Name:         Nichol
First Name:                                                                 Middle Name: L.

Middle Name:                                                                Last Name:          Bunn
Last Name:                                                                  Suffix:

Suffix:                                                                     Law Firm Name: Lewis Brisbois Bisgaard & Smith, LLP

Pro Se: Q                                                                   Address I :         2100 Ross Avenue
                                                                            Address 2:          Suite 2000
                                                                            City:               Dallas
                                                                            State:      Texas                       Zipi 4:   75201

                                                                            Telephone:          (214) 722-7100            ext. 7105

                                                                            Fax:       (214) 722-7111
                                                                            Email:      nichol.bunnAlewisbrisbois.com
                                                                            SBN:        00790394

III. Appellee                                                               IV. Appellee Attomey(s)

x   Person      I Organization (choose one)                                 0       Lead Attorney
                                                                            First Name:         Robert
First Name:       Tasco                                                     Middle Name:

Middle Name:                                                                Last Name:          Wharton
Last Name:        Bailey                                                    Suffix:
Suffix:                                                                     Law Firm Name: McIver Brown Law Firm
Pro Se: 0                                                                   Address I:          712 Main Street
                                                                            Address 2:          Suite 800
                                                                            City:               Houston




                                                                 Page 1 of 7
                                                                              State:  Texas                         Zip+4:      77002
                                                                              Telephone:    (832) 767-1673               ext.
                                                                              Fax:       (832) 767-1783
                                                                              Email:     rwharton(Onciverbrown.com
                                                                              SRN:       24079562

V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Professional Malpractice
Date order or judgment signed: November 25, 2014                        Type of judgment:     Interlocutory Order
Date notice of appeal filed in trial court: December 15, 2014
if mailed to the trial court clerk, also give the date mailed: December 15, 2014
Interlocutory appeal of appealable order:    x Yes ❑ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Civ. Prac. & Rem. Code Sec 51.014(a)( 10)
Accelerated appeal (See TRAP 28):       Ci Yes ❑ No
If yes, please specify statutory or other basis on which appeal is accelerated:
TRAP 28.1(a)

Parental Termination or Child Protection? (See TRAP 28.4): ❑ Yes                 No

Permissive? (See TRAP 28.3):                  ❑ Yes     x No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                      ❑ Yes x No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          • Yes x No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?         • Yes 0 No
Judgment or order disposes of all parties and issues: ❑ Yes x No
Appeal from final judgment:                              • Yes x No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?     • Yes END

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               •Yes       x No                If yes, date filed:
Motion to Modify Judgment:          •Yes      El No                if yes, date filed:
Request for Findings of Fact        ❑ Yes     Ei   No              If yes, date filed:
and Conclusions of Law:
                                    DYes       x No                If yes, date filed:
Motion to Reinstate:
                                    ❑ Ycs U No                     If yes, date filed:
Motion under TRCP 306a:
Other:                              ❑ Yes 0 No
If other, please specify:




                                                                   Page 2 of 7
VII:. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:    ❑ Yes FA No               I f yes, date filed:

Contest filed in trial court:       ■ Yes       [J No        If yes, date filed:

Date ruling on contest due:

Ruling on contest: • Sustained           ❑ Overruled         Date of ruling:

VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?       • Yes I=1 No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     114th District Court                                      Clerk's Record:

County: Smith County                                                 Trial Court Clerk:      x District ❑ County
Trial Court Docket Number (Cause No.):      14-0856-B                 Was clerk's record requested?        x Yes     ■ No

                                                                      Ryes, date requested: December 17, 2014
frial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Christi                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                    (1 Yes • No Cl 1 ndigent
Last Name:        Kennedy
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         100 N. Broadway
Address 2 :        Room 209
City:               Tyler
State:    Texas                       Zip I- 4: 75702
Telephone:     (903) 590-1625            ext.

Fax:
 Email:




                                                              Page 3 of 7
Reporter's or Recorder's Record:
Is there a reporter's record?           • Yes     13 No
Was reporter's record requested?        ❑ Yes     ei No
Was there a reporter's record electronically recorded? ❑ Yes x No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?                es • No E Indigent




❑ Court Reporter                         ❑ Court Recorder
    Official                              ■ Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                        Zip + 4:
Telephone:                               ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed: / Yes        x No         If yes, date filed:

 Will file: ❑ Yes     x No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?           x No
                                                                                                • Yes ❑
 If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?                     © No
                                                       ❑ Yes

If no, please specify:

                                                                        Page 4 of 7
■ Court Reporter                          ■ Court Recorder
❑ Official                                ❑ Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                        Zip t- 4:
Telephone:                               ext.
Fax:
Email:

X. Supersedeas Bond

 Supersedeas bond filed:[] Yes ❑ No                If yes, date filed:

 Will file: ❑ Yes ❑ No



Xl. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?         • Yes al No
 If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                        ❑ Yes ©No
If no, please specify: appellate issues not suitable for appeal
Has the case been through an ADR procedure? ❑Yes                    x No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?            ❑ Pro-Trial        ❑ Post-Trial   El Other
1 f other, please specify:

Type of case?     Professional Malpractice
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
 Interlocutory appeal of denial of motion to dismiss under Chapter 74 of the Texas Civil Practice and Remedies Code

How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:

Punitive (or similar) damages:

                                                                         Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?    E Yes    ci No
Does judgment have language that one or more parties "take nothing"?      D Yes El No
Does judgment have a Mother Hubbard clause? ❑Yes Q No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex): El 02 E3 E4 E5
Please make my answer to the preceding questions known to other parties in this case.         ❑ Yes       No
Can the parties agree on an appellate mediator? ❑ Yes     17] No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                     Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent
you in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              ❑ Yes 0 No

Do you authorize the PrcWono Cpa mittee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 11 Yes xL( No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            ❑ Yes     p   No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internct at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 111 Yes         No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the
Clerk's Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your
execution of an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature



 ,via
   ► Lee                 ,,,„
Signature of counse (or pro se party)                                                    Date:             December 29, 2014



Printed Name: Nichol L. Bunn                                                             State Bar No.: 00790394



Electronic Signature: /s/Nichol L. Bunn
    (Optional)




                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 29, 2014 •


                                         114.4,,r7 vo-        Y     cteet
Signature of counsel (or pro se p rtY)                                    Electronic Signature:
                                                                                (Optional

                                                                          State liar No.: 00790394
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                (1) the date and manner of service;
                (2) the name and address of each person served, and
                (3) if the person served is a party's attorney, the name of the party represented by that attorney



Please enter the following for each person served:


Date Served:     December 29, 2014

Manner Served: Email

F irst Name:     Robert

Middle Name:

Last Name:       Wharton
Suffix:

Law Firm Name: McIver Brown Law Firm

Address 1:       712 Main Street
Address 2:       Suite 800

City:            Houston

State Texas                          Zip+4: 77002

 Telephone:      (832) 767-1673      ext.

Fax:      (832) 767-1783

Email: rwhartonamciverbrown.com

lf Attorney, Representing Party's Name: Tasco Bailey a




                                                                  Page 7 of 7